   Case 19-00066-SMT   Doc 24    Filed 02/21/19 Entered 02/21/19 10:01:23   Desc Main
                                 Document Page 1 of 4
The document below is hereby signed.

Signed: February 20, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    STACEY ANN MAKELL,                    )        Case No. 19-00066
                                          )        (Chapter 7)
                       Debtor.            )        Not to be published in
                                          )        West’s Bankruptcy Reporter.

                MEMORANDUM DECISION RE DISMISSING CASE FOR
       FAILURE TO FILE CERTIFICATE OF PREPETITION CREDIT COUNSELING

         The debtor has filed a postpetition certificate of credit

    counseling (Dkt. No. 23) and the debtor does not qualify as a

    debtor under 11 U.S.C. § 109(h).              Accordingly, the case must be

    dismissed.

                                              I

         The debtor commenced this case by filing a voluntary

    petition on January 25, 2019, at 12:15 p.m. EST.             The debtor

    filed a certificate of credit counseling on February 4, 2019,

    which certified that the debtor received credit counseling

    postpetition on January 25, 2019, at 8:06 p.m. CST (or 9:06 p.m.

    EST).   The court issued an order on February 9, 2019, requiring

    the debtor to file a certificate of prepetition credit counseling

    or show cause why the case ought not be dismissed.
Case 19-00066-SMT   Doc 24   Filed 02/21/19 Entered 02/21/19 10:01:23   Desc Main
                             Document Page 2 of 4


      The debtor contends in her response that she has completed

several credit counseling courses in the past three years and

believed that an older certificate of credit counseling met the

requirements under 11 U.S.C. § 109(h)(1).            The debtor realized

upon returning home after filing the petitition that the previous

certificate of credit counseling would not work.             She immediately

took the course to mitigate the problem by having a certificate

of credit counseling on the same day as the filing of her

petition.

      The debtor also indicates that she suffers from stress,

anxiety, panic attacks, sleep deprivation, and memory loss due to

long hours at work and her legal battles and efforts to prevent

the mortgagee from foreclosing on her home.            Additionally, she

contends that the medication she takes for these problems has

negative side effects toward her mental status.             She asserts that

this decreased mental ability is another cause for her to

mistakenly believe that an older certificate of credit counseling

fell within the statutory requirements.

      The debtor asserts that she initiated an emergency chapter 7

bankruptcy filing, but does not indicate why the filing of the

bankruptcy case was an emergency.          It may be that the debtor was

once again trying to prevent a foreclosure of her home, but she

does not indicate that this was the reason for the emergency

filing.


                                       2
Case 19-00066-SMT   Doc 24   Filed 02/21/19 Entered 02/21/19 10:01:23   Desc Main
                             Document Page 3 of 4


                                      II

      Under § 109(h)(1), a person may not be a debtor if that

person has not received a certificate of credit counseling within

180 days prior to the filing of a case in bankruptcy.              However,

under § 109(h)(3)(A), the debtor is excused from filing a

certificate of prepetition counseling if the debtor:

      submits to the court a certificate that—

           (i) describes exigent circumstances that merit a
      waiver of the requirements of paragraph (1);

           (ii) states that the debtor requested credit
      counseling services from an approved nonprofit budget and
      credit counseling agency, but was unable to obtain the
      services referred to in paragraph (1) during the 7-day
      period beginning on the date on which the debtor made the
      request; and

           (iii) is satisfactory to the court.

      The debtor does not indicate any exigent circumstances that

merit a waiver of the requirement that the debtor obtain

prepetition counseling.        The debtor’s mental status is not an

exigent circumstance, and the debtor does not state why the

filing of this chapter 7 bankruptcy case was an emergency.                It

may be inferred that the debtor filed the chapter 7 bankruptcy to

prevent a foreclosure on the home, but the debtor does not

indicate why the foreclosure on her home rose to the level of an

exigent circumstance.        D.C. Code § 42-815(c) requires 30-day

notice of a foreclosure, therefore, presumably, the debtor knew

for some time that the mortgagee intended to foreclose, and was


                                       3
Case 19-00066-SMT                                                                                    Doc 24   Filed 02/21/19 Entered 02/21/19 10:01:23   Desc Main
                                                                                                              Document Page 4 of 4


taking action, to foreclose on her home.                                                                                            Moreover, the debtor

asserted in her response that she has long been in legal battles

to prevent the foreclosure of the home.                                                                                            There is no evidence

that this particular case rose to an exigent circumstance.

                              Moreover, even if the court did find exigent circumstances,

the debtor would not qualify for a § 109(h)(3) exception.                                                                                                 The

debtor is also required to show that she “requested credit

counseling services from an approved nonprofit budget and credit

counseling agency, but was unable to obtain [credit counseling]

during the 7-day period beginning on the date on which the debtor

made the request.”                                                                                         The debtor’s response indicates that the

debtor was able to obtain credit counseling during the 7-day

period after requesting it.                                                                                         The debtor requested credit

counseling on the day she filed the petition and completed it

that same day.                                                                                  Finally, the certificate is not satisfactory to

the court.                                                              Accordingly, the debtor does not qualify as a debtor

under § 109(h)(1), and this case must be dismissed.

                                                                                                                      III

                              For all of these reasons, an order follows dismissing this

case.

                                                                                                                                  [Signed and dated above.]

Copies to: Debtor; e-recipients of orders.




R:\Common\TeelSM\TTD\Orders\109(h)\Dismissal Order - 109(h)_postpetition counseling_Stacey Makell_v2.wpd
                                                                                                                        4
